Citation Nr: 0514009	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision in the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in North Little Rock, Arkansas, which denied the 
above claim.  In September 2003, the veteran elected to have 
a de novo review of the RO's decision.  The RO again denied 
his claim in February 2004 and simultaneously issued its 
Statement of the Case ("SOC").  The veteran timely filed a 
Form 9 Appeal to the Board in March 2004.


FINDING OF FACT

Hearing loss is first shown by medical evidence nearly 30 
years after the veteran's discharge from service and the 
evidence shows that the veteran's hearing loss is not related 
to disease or injury incurred during service.


CONCLUSION OF LAW

The veteran did not incur hearing loss as a result of his 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.385, 3.102, 3.159, 3.303, 3.308 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records, service medical records; his contentions; and VA 
examination reports.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board concedes that the most recent VA treatment records 
show a diagnosis of hearing loss, which could be ratable as a 
disability for VA purposes because hearing test results meet 
the threshold VA requirements.  38 C.F.R. § 3.385 (2004).  
However, the veteran's claim that he should be service 
connected for this condition must be supported with a proper 
nexus to his military service from July 1959 to July 1963.  
Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.

For purposes of this appeal, the Board presumes the veteran 
was exposed to the types of acoustic trauma as alleged.  The 
veteran indicates that he was a machine gunner and an "oates 
commander" and that he was exposed to very loud noises when 
weapons were fired from his vehicle (6-106 Recoilless Rifles, 
4-50 caliber spotter rifles, 30 caliber machine guns).  The 
veteran's service records support his statements.  

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's currently diagnosed bilateral hearing 
loss was first manifested in service and/or alternative 
related to event(s) in service, to include his claimed 
exposure to acoustic trauma.  The Board concludes that it 
was not. 

Neither the veteran's enlistment examination nor his 
separation examination indicates any hearing abnormalities.  
In fact, none of the veteran's service medical records shows 
any indication of hearing loss.  The veteran's July 1963 
final medical exam before his release from active duty shows 
a normal 15/15 on his "whisper hearing test."  The service 
medical records, as a whole, provide evidence against the 
veteran's claim.   

Hearing loss is first shown by medical evidence dated nearly 
30 years after the veteran's discharge from service and there 
is no competent evidence of record suggesting that his 
current hearing loss is related to disease or injury incurred 
during service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence and the trier of fact 
should consider all of the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts).  

Moreover, following a VA exam accorded to the veteran in May 
2003, the examining doctor specifically concluded that his 
hearing loss was not the result of in-service injury or 
exposure to loud noises, providing more evidence against this 
claim.   

Although the record contains a statement by the veteran that 
he believes he has experienced hearing loss since his 
service, expert medical evidence is necessary to establish 
the etiology of that disability and that, because the veteran 
is not competent to provide such medical evidence, his 
statements concerning the etiology of his disability is 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  As noted above, to prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
In this case, clearly the veteran has a current disability.  
However, the question is whether there is medical evidence of 
a relationship between service and his current disability. .

There is no evidence in the claims file favorable to this 
claim other than the veteran's own statements that he 
believed he may have suffered hearing loss at the time of his 
discharge and that his current hearing loss is related.  See 
Espiritu, 2 Vet. App. at 494 and 38 C.F.R. § 3.159 (2004).  
However, the veteran is not shown to be competent to link his 
hearing loss to in-service injury or incident.  See Espiritu, 
2 Vet. App. at 494.  

Accordingly, the loss of hearing claim is denied, as there is 
no competent evidence of relationship between the post-
service condition and the veteran's military service and 
significant evidence against this claim.  The Board concludes 
that the evidence against the claim is more probative and of 
greater weight.  Based on this evidence, the Board finds that 
the veteran's loss of hearing was not caused by an in-service 
disease or injury.  

Based on a total lack of evidence of a hearing loss in 
service, and with no competent evidence that the hearing loss 
is related to service, and with significant medical evidence 
against this claim, the Board finds that the preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 ("VCAA"), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), imposes obligations on VA in terms of its duty 
to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. §5103(a) (West 2002); 38 
C.F.R. §3.159(b)(2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans' Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a May 8, 2003 letter and February 26, 
2004 SOC sent by the North Little Rock RO to the veteran.  
Because both fully provided notice of all required elements, 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

With respect to VA's duty to assist, the VCAA requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains service and post-
service VA treatment records.  The veteran has referenced at 
no time outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

Because there is no competent record evidence suggesting a 
link between the veteran's hearing loss and his service, 
there was no duty to provide a VA exam.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (2003) (holding that proof of 
current disability alone is insufficient to trigger 
Secretary's obligation to provide medical examination).  
Nonetheless, the veteran was afforded a medical examination 
to obtain an opinion as to whether his hearing loss can be 
directly attributed to service.  The examiner concluded there 
is no nexus between the veteran's hearing loss and his 
service.  While the examiner notes that he did not review the 
veteran's C-File, he stated that he relied on the RO's 
notation that hearing loss was not shown in service, which is 
an accurate recitation of facts in the case.  Finally, the 
veteran also failed to appear on April 27, 2004 for a 
scheduled Board hearing that he requested.

Under the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding on the merits 
of the claim.



ORDER

Entitlement to service connection for hearing loss is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

